number release date id office uilc cca_2010051118082244 ---------------------------- from ---------------------- sent tuesday date pm to -------------------- cc subject c question --------- the discussion below answers your question sec_6501 provides an exception to the general 3-year assessment limitations_period under sec_6501 if the value of gifted property is required to be shown on a gift_tax_return return of tax imposed by chapter of subtitle b of the internal_revenue_code but is not shown on the return then any gift_tax on the transfer of gifted property may be assessed at any time the unlimited assessment_period does not apply if the gift was disclosed on the return in a manner adequate to apprise the secretary of the nature of such item the treasury regulations promulgated under sec_6501 provide that if a gift is not adequately disclosed on a gift_tax_return then the tax imposed on that gift may be assessed at any time sec_301_6501_c_-1 a gift will be adequately disclosed if the gift_tax_return provides inter alia the following information a description of the transferred property the identity of and relationship between the transferor and each transferee a detailed description of the method used to determine the fair_market_value of the property transferred including any financial data used in determining the value of the interest any restrictions on the transferred property considered in determining the fair_market_value of the property and a description of any discounts claimed in valuing the property in the case of a transfer of an interest in an entity that is not actively_traded a description must be provided of any discount claimed in valuing the interest in the entity or any assets owned by such entity sec_301_6501_c_-1 the adequate_disclosure requirements may also be met if the donor submits an appraisal of the transferred property that meets the requirements set forth in sec_301_6501_c_-1 the period of limitations on assessment of gift_tax with respect to a gift will commence to run only if the donor submits information required under the regulations revproc_2000_34 2000_2_cb_186 you indicated that a donor of stock of a closely-held business failed to disclose on the gift_tax_return any information with respect to the method used to determine the fmv of the stock and any description of discounts used to value the stock when discounts were in fact used to value the stock based on these basic facts it appears that the gift_tax imposed on the stock transfer may be assessed at any time under sec_6501 please note that gifts subject_to the special valuation rules in sec_2701 or sec_2702 or any taxable_event described in sec_25_2701-4 must be adequately shown on the gift_tax_return under sec_301_6501_c_-1 for the period of limitations on assessment to begin to run while the adequately shown standard in sec_301_6501_c_-1 may differ somewhat from the adequate_disclosure standard of sec_301_6501_c_-1 the sec_301_6501_c_-1 regulations imposes similar disclosure requirements with respect to the particular method the donor used for gift valuation purposes sec_301_6501_c_-1 provides that the gift_tax_return to provide a detailed description including all actuarial factors and discount rates used of the method used to determine the amount_of_the_gift arising from the transfer or taxable_event including in the case of an equity_interest that is not actively_traded the financial and other data used in determining value financial data should generally include balance sheets and statements of net_earnings operating results and dividends_paid for each of the years immediately before the valuation_date if you need additional assistance please feel free to contact me
